Citation Nr: 1044132	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-24 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) benefits.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from July 1944 to May 1946.  He 
died in November 1982.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, which found that clear and unmistakable 
error (CUE) was not present in a January 18, 1980, rating 
decision that denied service connection for a hernia and 
thrombophlebitis.

In a May 2001 decision, the Board denied service connection for a 
hernia and thrombophlebitis for accrued benefits purposes on the 
basis of CUE in the January 18, 1990, rating decision.  The 
appellant appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).

By a May 2002 Order, the Court, pursuant to a Joint Motion, 
vacated the Board's decision to the extent it failed to address 
the appellant's reasonably raised claim for enhanced DIC 
benefits.  The Joint Motion stated that the parties agreed that 
the CUE claim should be deemed abandoned.  See page four of Joint 
Motion.

Regarding the issue of entitlement to enhanced DIC benefits, the 
Board acknowledged previously that, as noted in the Joint Motion, 
the appellant submitted a statement in August 1999 in which she 
asserted that she was receiving DIC payments based on 38 U.S.C.A. 
§ 1151 and requested that VA review the Veteran's file and grant 
DIC under 38 U.S.C.A. § 1318.  She asserted that she firmly 
believed that the Veteran should have been rated at the 100 
percent rate for 10 or more years due to total individual 
unemployability.


By correspondence dated later in August 1999, the RO informed the 
appellant that they had received her claim for enhanced DIC 
benefits, but that a decision on this claim was being deferred 
pending the completion of litigation in the case of Hix v. West, 
12 Vet. App. 138 (1999).

In her September 2000 Notice of Disagreement regarding the CUE 
claim, the appellant stated, in part, that she felt service 
connection should have been granted for the Veteran's inguinal 
hernia and phlebitis during his lifetime, that granting such 
would have resulted in a 100 percent rating for more than 10 
years prior to his death, and, therefore, she would have received 
DIC with additional allowance for being rated at 100 percent for 
more than 8 years.  Similarly, on her September 2000 VA Form 9, 
Appeal to the Board, the appellant stated, in part, that if the 
VA had rated the Veteran correctly, he would have been rated at 
100 percent for over 10 years prior to his death.

As part of the appellant's April 2002 brief to the Court, it was 
contended, in part, that the Board erred by not adjudicating her 
plainly raised claim for enhanced DIC benefits.  Moreover, as 
stated above, the Court, pursuant to a joint motion, vacated the 
Board's May 2001 decision to the extent it failed to provide 
adequate reasons and bases for the appellant's reasonably raised 
claim for enhanced DIC benefits.  Thereafter, in a November 2002 
statement, the appellant's attorney contended that the Board 
should direct the RO to immediately adjudicate the appellant's 
claim for enhanced DIC benefits.

In a remand order dated in December 2002, the Board remanded the 
case for the RO to consider this issue in the first instance.  
Subsequently, in March 2007, the Board again remanded the case 
for the purpose of having the RO readjudicate the claim in light 
of a recent Court decision.


The Board thereafter, in an August 2008 decision, denied the 
appellant's claim seeking entitlement to enhanced DIC benefits.  
Following her pro se appeal of this decision, by an April 2010 
Order, the Court remanded the case back to the Board so that it 
could consider and apply a specifically-cited United States Court 
of Appeals for the Federal Circuit (Federal Circuit) case.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 1982, at the age of 57 years.

2.  During his lifetime, the Veteran established service 
connection for partial resection of the small bowel, rated as 40 
percent disabling effective from December 30, 1958; residuals of 
a shell fragment wound of the left kidney with nephrolithiasis, 
rated as 30 percent disabling from September 18, 1979, and rated 
previously as noncompensably disabling from March 1, 1953; 
residuals of shell fragment wound Muscle Group XIX, moderate, 
abdomen, rated as 10 percent disabling effective from March 1, 
1953; removal of the right testicle, rated as 10 percent 
disabling effective from March 1, 1953; a laceration of the 
bladder, rated as 10 percent effective from March 1, 1953; 
laceration of the urethra, rated as noncompensably disabling; 
postoperative residuals of the large bowel, rated as 
noncompensably disabling.  A combined rating of 70 percent had 
been in effect since September 18, 1979, and a prior combined 
rating of 60 percent had been in effect since December 30, 1958.  
The Veteran had a total disability rating based on individual 
unemployability effective from September 18, 1979.

3.  DIC benefits have been awarded under 38 U.S.C.A. § 1151.


4.  The appellant has submitted a claim for enhanced DIC benefits 
under 38 U.S.C.A. § 1311 based on hypothetical entitlement to a 
total disability rating for a continuous period of at least 8 
years prior to death.

5.  The appellant does not allege clear and unmistakable error in 
any prior decision pertaining to the ratings for the Veteran's 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to increased DIC under 38 U.S.C.A. § 
1311 based on entitlement to a total disability rating for a 
continuous period of at least 8 years prior to death are not met.  
38 U.S.C.A. § 1311 (West 2002); 38 C.F.R. § 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to increased DIC based on hypothetical entitlement of 
the Veteran to a total disability rating for a continuous period 
prior to death.  She asserts that he was disabled and that he 
should have had a 100 percent rating for at least eight years 
prior to his death.

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA has 
a duty to notify the appellant and representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  
Second, the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The VA has promulgated revised regulations to implement 
these changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  An appropriate 
notification letter was provided to the appellant in November 
2003.  Moreover, as the appellant is represented by an attorney, 
any deficiency in the notification letter would be harmless as 
the attorney would have knowledge of the elements need to 
establish a claim, etc.  The Board also finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  As will be explained more fully below, the 
development of evidence in a case such as this is very limited as 
the claim for hypothetical entitlement is to be evaluated based 
on the evidence which is of record at the time of the Veteran's 
death, or evidence of which the VA had control as of the date of 
death.  Therefore, no further assistance to the appellant with 
the development of evidence is required.

In the circumstances of this case, a remand to have the RO take 
additional action under the VCAA and implementing regulations 
would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing to 
the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the claimant in this case.  
Further development and further expending of the VA's resources 
are not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to consider 
the claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During his lifetime, the Veteran established service connection 
for partial resection of the small bowel, rated as 40 percent 
disabling effective from December 30, 1958; residuals of a shell 
fragment wound of the left kidney with nephrolithiasis, rated as 
30 percent disabling from September 18, 1979, and rated 
previously as noncompensably disabling from March 1, 1953; 
residuals of shell fragment wound Muscle Group XIX, moderate, 
abdomen, rated as 10 percent disabling effective from March 1, 
1953; removal of the right testicle, rated as 10 percent 
disabling effective from March 1, 1953; a laceration of the 
bladder, rated as 10 percent effective from March 1, 1953; 
laceration of the urethra, rated as noncompensably disabling; 
postoperative residuals of the large bowel, rated as 
noncompensably disabling.  A combined rating of 70 percent had 
been in effect since September 18, 1979, and a prior combined 
rating of 60 percent had been in effect since December 30, 1958.  
The Veteran had a total disability rating based on individual 
unemployability effective from September 18, 1979.

The Veteran died in November 1982, at the age of 57 years.  DIC 
benefits have been awarded under 38 U.S.C.A. § 1151.  See Board 
decision dated in June 1991.  The appellant has submitted a claim 
for enhanced DIC benefits under 38 U.S.C.A. § 1311 based on 
hypothetical entitlement to a total disability rating for a 
continuous period of at least 8 years prior to death.

The RO subsequently denied the claim on the basis that the 
Veteran had been rated as 100 percent disabled for a period of 
less than eight years.  The appellant has perfected an appeal of 
that decision.

Under 38 U.S.C.A. § 1311(a)(2), the rate of dependency and 
indemnity compensation paid to a surviving spouse may be 
increased in the case of a veteran who at the time of death was 
in receipt or was entitled to receive (or but for the receipt of 
retired pay or retirement pay was entitled to receive) 
compensation for a service-connected disability that was rated 
totally disabling for a continuous period of at least 8 years 
immediately preceding death.  In determining the period of a 
veteran's disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving spouse 
shall be considered.


The Board notes that a regulation pertaining to claims for 
increased DIC under 38 U.S.C.A. § 1311 was revised during the 
course of this appeal.  In a document published in the Federal 
Register on December 21, 2001 (66 FR 65861), VA proposed to amend 
the practice rule concerning claims for death benefits by 
survivors of veterans.  The rule stated that, with certain 
exceptions, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior disposition 
of those issues during the veteran's lifetime.  The VA proposed 
to add an exception to clarify that this rule does not apply to 
claims for "enhanced" DIC under 38 U.S.C. 1311(a)(2).  This 
amendment was necessary to comply with the order of the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
in National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA).  In the case, the Federal Court noted that Sec. 20.1106 
was apparently inconsistent with another VA regulation, 38 C.F.R. 
§ 3.22.  The Federal Court ordered VA to issue regulations to 
either remove or explain the apparent inconsistency.  In the NOVA 
decision, the Federal Circuit concluded that 38 C.F.R. §§ 3.22 
and 20.1106 stated apparently inconsistent interpretations of 
virtually identical statutes codified at 38 U.S.C. § 1318(b) and 
38 U.S.C. § 1311(a)(2), respectively.  Both statutes authorize 
payment of certain DIC benefits to survivors of veterans who 
were, at the time of death "entitled to receive"' disability 
compensation for a service-connected disability that was rated 
totally disabling for a specified number of years immediately 
preceding death.  The Federal Court concluded that Sec. 3.22 
interprets 38 U.S.C. § 1318(b) as providing that the question of 
whether the veteran was "entitled to receive"' such benefits 
would be governed by VA decisions during the veteran's lifetime, 
except where such decisions are found to contain a clear and 
unmistakable error (CUE).  The Federal Court concluded that Sec. 
20.1106 interprets 38 U.S.C. § 1311(a)(2), as requiring VA to 
disregard all decisions during the veteran's lifetime.  The Court 
directed VA to conduct rulemaking to either revise one of its 
regulations to harmonize its interpretation of the statutes or to 
explain the basis for the apparent inconsistency in its 
interpretation of those statutes.


In response to the Federal Court's directive, the VA concluded 
that the language, context, and legislative history of 38 U.S.C. 
§ 1318(b) and 38 U.S.C. § 1311(a)(2), viewed together, clearly 
evinced Congress's intent to authorize DIC only in cases where 
the veteran's entitlement to total disability compensation for 
the specified number of years prior to death was established by 
ratings during the veteran's lifetime or by correction of CUE in 
such decisions.  Accordingly, 38 C.F.R. § 20.1106 was amended to 
clarify that, as with decisions under 38 U.S.C. § 1318, decisions 
under 38 U.S.C. § 1311(a)(2) will be decided taking into 
consideration prior dispositions made during the veteran's 
lifetime of issues involved in the survivor's claim.  The effect 
of this change was to make VA's position clear that entitlement 
to benefits under either 38 U.S.C. § 1318 or 38 U.S.C. § 1311 
must be based on the determinations made during the veteran's 
lifetime, or challenges to such decisions on the basis of clear 
and unmistakable error, rather than on de novo posthumous 
determinations as to whether the veteran hypothetically could 
have been entitled to certain benefits if he or she had applied 
for them during his or her lifetime.  See 67 Fed. Reg. 16317.

The Board further notes that prior to the amendment of 38 
U.S.C.A. § 1311(a)(2) in December 2005, 38 C.F.R. § 3.22 (which 
implements a statutory provision similar to section 1311(a)(2), 
i.e., 38 U.S.C. § 1318, which governs entitlement to DIC benefits 
for surviving spouses of Veterans who were "entitled to 
receive" compensation for service-connected disability that was 
rated as totally disabling for a continuous period of at least 
ten years prior to death) was amended on January 21, 2000 to 
define the statutory term "entitled to receive" so as to 
exclude "hypothetical" entitlement to DIC benefits previously 
recognized by the Court.

The revision of section 20.1106 was not a "substantive" change.  
Rather, the change made to this section was part of an 
"interpretive rule" reflecting the Secretary's conclusion that 
VA has never been authorized, or had the authority, under section 
1311 to award additional DIC benefits where the veteran merely 
had hypothetical, as opposed to actual, entitlement to 
compensation.


In light of this position taken by the Secretary in the 
Supplementary Information that accompanied the rule changes, the 
Board finds that Karnas v. Derwinski, 1 Vet. App. 308 (1991) is 
not applicable in this situation, and that entitlement to section 
1311 additional DIC benefits cannot be established by way of 
hypothetical entitlement, no matter when the claim was filed.

The VA's interpretation was confirmed by the decision by the 
Federal Circuit in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003) (NOVA II) in which that Court stated that:

"The Department should also continue to 
process claims for survivor benefits that 
would be rejected because they are based on 
the filing of new claims after the 
veteran's death, since we have found that 
the Department's interpretation of the 
statue as barring such claims is 
permissible and reasonable...."

More recently, the Federal Circuit reviewed the case law 
governing retroactive application of changes in law and held that 
the amended version of section 3.22 could be applied to claims 
pending prior to the amendment in January 2000, as this claim 
was.  Rodriguez v. Peake, 511 F.3d 1147 (2008).

As noted in the INTRODUCTION, the Court, as part of an April 2010 
Order, found that the Board, as part of its August 2008 decision, 
should have considered the three-part test set out in Princess 
Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005), prior 
to determining whether the appellant was not entitled to DIC 
benefits.  The order also noted that the Board should have 
determined whether any interpretive change to the law governing 
DIC benefits created an unlawful retroactive effect with respect 
to the appellant's claim.  


In Princess Cruises, the Federal Circuit created a three-part 
test encompassing the factors laid out by the United States 
Supreme Court in Landgraf v. USI Film Products, 511 U.S. 244, 
246, 265 (1994).  These three factors were: (1) "the nature and 
extent of the change of the law;" (2) "the degree of connection 
between the operation of the new rule and a relevant past 
event;" and (3) "familiar considerations of fair notice, 
reasonable reliance, and settled expectations."  Id.  (quoting 
Landgraf, 511 U.S. at 270).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the rule or 
regulation cannot be applied to cases pending at the time of its 
promulgation.  

With respect to the first factor for consideration under the 
Princess Cruises test, the nature and extent of the change of the 
law, the Federal Circuit in Rodriguez held that the nature of the 
change of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 was not 
substantial, as it merely clarified VA's earlier interpretation 
of the law.  Rodriguez at 1154.  As noted above, the changes in 
the law made in December 2005 were similar to those made in 
January 2000 to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, and the 
Federal Circuit's logic applies to the amended versions of 38 
U.S.C.A. § 1311(a)(2) and 38 C.F.R. § 3.5(e).  See 70 Fed. Reg. 
72211, 72220 (December 2, 2005) (noting that 38 U.S.C. 
§§ 1311(a)(2) and 1318(b) contain "substantially similar 
language" and a common derivation and therefore should have a 
similar construction).  Hence, based on the reasoning used by the 
Federal Circuit in Rodriguez, the changes to 38 U.S.C.A. 
§ 1311(a)(2) and 38 C.F.R. § 3.5(e) are not substantial.

In Rodriguez, the Federal Circuit also found that the amendments 
to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 did not meaningfully 
alter the consequences of relevant past events, and therefore did 
not establish an unlawful retroactive effect under the second 
prong of the Princess Cruises test.  As with the claimant in 
Rodriguez, the appellant in this case filed her claim for DIC 
benefits prior to the change in the applicable law.  There is no 
indication that the appellant in this case relied on the prior 
versions of 38 U.S.C.A. § 1311(a)(2) and 38 C.F.R. § 3.5(e) to 
her detriment, or that she would have acted differently had the 
law not been changed.  As the Federal Circuit noted, the change 
in law may have injected new hope into the appellant's case, but 
merely continuing to pursue a claim does not constitute a 
significant connection to past events under the Princess Cruises 
test.  Rodriguez at 1155.

The final prong of the Princess Cruises test, whether the new 
rule upsets the familiar considerations of fair notice, 
reasonable reliance, and settled expectations, is also not 
demonstrated with respect to the amendments of 38 U.S.C.A. 
§ 1311(a)(2) and 38 C.F.R. § 3.5(e).  The appellant had fair 
notice of the change in the law as VA has consistently acted as 
if 38 U.S.C.A. § 1311(a)(2) and 38 C.F.R. § 3.5(e) precluded the 
theory of hypothetical entitlement, and has continued to oppose 
the allowance of such an approach through multiple court cases.  
In addition, the appellant cannot argue that she had "settled 
expectations" regarding the law, given the multiple changes to 
the interpretation of the statute that occurred while her claim 
was pending.  Finally, the appellant could not have relied on the 
theory of hypothetical entitlement when she first filed her claim 
because, as noted above, it has been VA's consistent policy to 
not allow this approach.  See Rodriguez at 1156.

All three Princess Cruises factors indicate that applying the 
amended versions of 38 U.S.C.A. § 1311(a)(2) and 38 C.F.R. § 
3.5(e) to the appellant's DIC claim does not create an unlawful 
retroactive effect.  Therefore, the Board will apply the amended 
version of the law to the current claim for enhanced DIC under 38 
U.S.C.A. § 1311(a)(2), even though the current claim was received 
by VA prior to the effective date of the amendments.


Accordingly, consideration of hypothetical entitlement, which is 
the primary argument and theory of entitlement raised by the 
appellant in this case, may not be considered by the Board.  
Rodriguez.  Given the above, this case must be based on the 
determinations made during the Veteran's lifetime.  Thus, the 
appellant is entitled to enhanced DIC if she can demonstrate (1) 
the Veteran was in receipt of a 100 percent evaluation for eight 
years prior to death, or (2) that such requirement would have 
been met but for CUE in a prior decision on a claim filed during 
the Veteran's lifetime, or (3) the claim could be reopened based 
on service department records not previously considered by VA and 
which provided a basis for awarding a total disability rating.  
See 38 C.F.R. § 3.10(f).

Applying these principles to the present case, the Board finds 
initially that the RO was correct in noting that the Veteran had 
not been rated as 100 percent disabling during the eight years 
preceding his death.  In addition, the Board notes that there is 
no indication that he would have been rated as 100 percent 
disabled except for clear and unmistakable error in a prior 
decision.  In this regard, the appellant has not alleged any 
clear and unmistakable error in any prior decision.  In a Joint 
Motion dated in May 2002, the parties agreed that a claim of 
clear and unmistakable error in a rating of January 1980 had been 
abandoned.  Rather, the appellant's claim is based on 
hypothetical entitlement during the Veteran's lifetime.  She 
asserts that medical evidence which is of record shows that he 
had been unemployable for at least eight years before his death.  
Significantly, however, as is discussed above, a claim for DIC 
based on hypothetical entitlement is precluded by the terms of 
the revised version of 38 C.F.R. § 20.1106.  As already noted, 
the Courts have held that "hypothetical entitlement" as an 
additional basis for establishing eligibility to enhanced DIC 
benefits is prohibited regardless of when the claim is filed.  
For the foregoing reasons, the Board finds that the claim for 
additional DIC under 38 U.S.C.A. § 1311 based on hypothetical 
entitlement to a total disability rating for a continuous period 
of at least 8 years prior to death must be denied as a matter of 
law.


ORDER

Entitlement to additional DIC under 38 U.S.C.A. § 1311 based on 
entitlement to a total disability rating for a continuous period 
of at least 8 years prior to death is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


